Citation Nr: 0318063	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in May and 
July 1997 which denied applications to reopen previously 
denied claims of service connection for a concussion and a 
right knee disability.  In May 2000, the Board remanded the 
veteran's appeal so that a requested hearing could be 
conducted.  The Board re-characterized the veteran's head 
injury claim as a claim of entitlement to service connection 
for residuals of a concussion.  In March 2001, the Board re-
characterized the veteran's head injury claim as entitlement 
to service connection for residuals of a head injury, and 
reopened the veteran's claims of service connection for 
residuals of a head injury and a right knee disability.  The 
Board then remanded the underlying service connection claims 
for further development.

By a January 2003 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee, with 
an evaluation of 10 percent assigned effective from December 
10, 1996.  A 30 percent rating for degenerative arthritis of 
the right knee was assigned effective from August 25, 2001.  
In the same rating decision, the veteran was granted 
entitlement to service connection for instability of the 
right knee, and a 10 percent evaluation was assigned 
effective from May 13, 1998.  As such, this is considered a 
grant of the benefit sought by the veteran on appeal on the 
issue of entitlement to service connection for a right knee 
disability.  The Board notes, however, that in a May 2003 
statement, the veteran raised the issue of entitlement to 
higher disability ratings for arthritis and instability of 
the right knee.  Such a claim has not yet been addressed by 
the RO and is consequently referred to the RO for appropriate 
action. 

As indicated above, the veteran's claim was initially 
developed as a claim of entitlement to service connection for 
a concussion, but was later re-characterized as a claim of 
entitlement to residuals of a head injury as it was clear 
from a January 2001 hearing that the veteran claimed that an 
in-service head injury had resulted in varied residual 
symptomatology.  Therefore, although the veteran's claim is 
now for residuals of a head injury, because the Board finds 
that service connection can be granted now for one such 
residual-a scar near the right eye-it will be separately 
addressed in the decision that follows.  Nevertheless, 
because further development is necessary on the issue of 
entitlement to service connection for residuals of an in-
service head injury other than a scar near the right eye, all 
claimed residuals other than a scar near the right eye will 
be addressed in the REMAND portion of the decision.


FINDING OF FACT

The veteran has a scar near the right eye that is a residual 
of an in-service head injury.  


CONCLUSION OF LAW

The veteran has a scar near the right eye that is the result 
of injury incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.301, 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

An injury or disease incurred during active military service 
is deemed to have been incurred in the line of duty and not 
the result of a veteran's own misconduct, unless the injury 
or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a) (West 2002).  See Smith v. Derwinski, 2 Vet. App. 241, 
244 (1992) (38 U.S.C.A. § 105(a) creates a presumption that 
an injury or disease is incurred in the line of duty that 
must be rebutted by a preponderance of the evidence).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301 (2002).  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  38 C.F.R. § 3.1(n) (2002).

In the veteran's case, the veteran's service medical records 
include October 1958, December 1960, and August 1961 entry 
examinations which were negative for complaints, treatment, 
or diagnoses of a scar near the right eye.  Service medical 
records dated in October 1962 indicate that the veteran was 
struck by a truck.  It was noted that the veteran was deeply 
inebriated.  He suffered a jagged 2-centimeter "Y"-shaped 
deep laceration at the corner of his right eye.  The veteran 
was diagnosed with a laceration to the head secondary to an 
automobile accident.  A general surgery note indicates that 
the veteran had a laceration of the right eyebrow.  

An additional treatment record dated in October 1962 
indicates that the veteran had a 3-centimeter laceration 
lateral to the right eye.  There were no localized 
neurological signs or other soft tissue damage.  The 
laceration was irrigated and sutured.  The veteran was 
asymptomatic thereafter, and he was diagnosed with a 
laceration wound of the scalp.  The veteran's attending 
physician indicated that it was undetermined whether the 
injury was sustained in the line of duty, and that issue was 
pending investigation.  Service medical records also dated in 
October 1962 indicate that the veteran had suffered a 
lacerated wound of the scalp with no artery or nerve 
involvement, which was accidentally incurred when the veteran 
was crossing a highway while out on an authorized pass.  It 
was noted that the veteran's Commanding Officer and the 
veteran's surgeon agreed that the accident had occurred in 
the line of duty.  

Service medical records indicate that the veteran had 
cellulitis and a periorbital infection of the right eye in 
January 1963.  Service medical records also include an August 
1963 medical history report, wherein the veteran stated that 
his right eye had been swollen since the October 1962 
accident.  An August 1963 separation examination does not 
indicate that the veteran had a diagnosis of a scar near the 
right eye.

After his separation from service, the veteran was afforded a 
September 2001 VA neurologic examination.  The examiner noted 
that the veteran had sustained a head injury during service, 
and that service medical records indicated that the veteran 
had had a 2-centimeter laceration at the corner of his right 
eye.  Upon physical examination, the veteran had a "Y"-
shaped scar at the corner of his right eye, which was well 
healed, nontender to palpation, and without any noted 
irregularities under the skin to palpation.  

The Board notes that although the veteran was found to be 
deeply inebriated the night he was struck by a vehicle in 
October 1962, it appears that a formal investigation as to 
whether this accident had occurred in the line of duty was 
not conducted.  The Board notes that although the veteran's 
attending physician indicated in October 1962 that it was 
undetermined whether the injury had been sustained in the 
line of duty and that an investigation was pending, 
contemporaneous medical records also indicate that the 
veteran's Commanding Officer and the veteran's surgeon had 
agreed that the veteran's head injury was an accident that 
had occurred in the line of duty.  See 38 C.F.R. § 3.1(n), 
supra.  

The Board also notes that in the March 2001 remand, the Board 
had requested that the RO consider whether the veteran's head 
injury was sustained in the line of duty.  In November 2001, 
the RO attempted to obtain additional records regarding 
whether the veteran's head injury was sustained in the line 
of duty, and was informed by the National Personnel Records 
Center that there were no documents of record that 
established whether the veteran's October 1962 head injury 
was incurred in the line of duty.  As such, there is no 
evidence that establishes whether intoxication was the 
proximate cause of the veteran's head injury.  Therefore, as 
a preponderance of the evidence does not indicate that the 
veteran's head injury was not incurred in the line of duty, 
the veteran's in-service head injury is presumed to have 
occurred in the line of duty.  See Smith, supra.  

Turning to the underlying issue of entitlement to service 
connection for a scar near the right eye, in order to grant 
service connection, there must be competent medical evidence 
of both a current disability and of a relationship between 
that disability and service.  The veteran clearly has a 
current disability as the recent medical evidence of record 
establishes that he has a "Y"-shaped scar near the right 
eye.  The claims file also contains competent evidence that 
indicates that the veteran's scar near the right eye is the 
result of an in-service injury.  The service medical records 
do not indicate that the veteran had a "Y"-shaped scar 
prior to his entry into active duty.  After the veteran was 
struck by a vehicle in October 1962, a "Y"-shaped 
laceration was specifically noted several times in the 
service medical records.  In fact, the service medical 
records specifically indicate that this laceration to the 
head was secondary to the October 1962 in-service automobile 
accident.  In addition, the September 2001 VA neurologic 
examiner specifically noted that the veteran had suffered a 
laceration near the right eye after he was struck by a 
vehicle during his period of active duty, and found a similar 
"Y"-shaped scar upon physical examination.  Therefore, with 
resolution of doubt in the veteran's favor, the evidence 
taken as a whole tends toward the conclusion that the 
veteran's "Y"-shaped scar near the right eye is related to 
the in-service laceration to the head secondary to the 
October 1962 accident.  In addition, the salient point to be 
made is that none of the relevant medical evidence 
specifically refutes the connection between the veteran's 
scar and his in-service head injury.  Therefore service 
connection for a scar near the right eye is granted.  
38 C.F.R. § 3.303.  The Board notes that this award of 
service connection is limited to the issue of service 
connection for a scar near the right eye, claimed as a 
residual of an in-service head injury.  (The Board reiterates 
that all other residuals of an in-service head injury will be 
addressed in the remand below.)  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) has been enacted during 
the pendency of this appeal.  The Act has clarified VA's duty 
to assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises.  
Additionally, certain notification requirements have been set 
out by the new law.  Nevertheless, given that the Board's 
decision amounts to a grant of the benefit sought by the 
veteran on appeal, at least with respect to the scar, the 
Board finds that further action to comply with these new 
requirements is not necessary with regard to the issue of 
entitlement to service connection for a scar near the right 
eye.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Service connection for a scar near the right eye is granted.


REMAND

The veteran claims that he has other residuals of an in-
service head injury besides a scar near the right eye, 
including headaches, hearing loss, dizziness, and a seizure 
disorder.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional development is needed.  
Because it is still unclear what residuals, if any, that the 
veteran currently experiences as the result of an in-service 
head injury (other than scarring near the right eye) and 
because there are some incongruities in the record, a remand 
for additional VA examinations is warranted.  First, the 
Board notes that the September 2001 VA neurologic examiner 
found that it was likely that the veteran could have had 
recurrent headaches secondary to an in-service fracture of 
the skull.  Nevertheless, the March 2003 VA neurologic 
examiner determined that the veteran's skull was not 
fractured during service, and found that it was still unclear 
as to whether the veteran's recurrent headaches were related 
to service.  Therefore, it is still unclear whether the 
veteran currently experiences headaches as the result of an 
in-service head injury.  

The Board also notes that the March 2003 neurologic examiner 
indicated that the veteran had had recurrent ear infections 
and right mastoid sinus surgery which could have aggravated 
the veteran's recurrent headaches.  However, the examiner did 
not indicate whether the veteran's ear infections and sinus 
surgery were related to the in-service head injury.  

It is still unclear whether the veteran experiences hearing 
loss as the result of an in-service head injury.  The Board 
notes that although a December 2002 VA audiological examiner 
indicated that the veteran's hearing loss was not related to 
service, the audiological examiner failed to identify the 
etiology of the veteran's hearing loss, including whether the 
hearing loss was due to recurrent ear infections that might 
be the residuals of an in-service head injury.  

There is also no definitive medical opinion of record on the 
issue of whether the veteran has a seizure disorder, 
dizziness, or syncope as a result of his in-service head 
injury.  In the March 2003 VA neurologic examination report, 
the examiner found that the veteran's intermittent dizziness 
could be related to his recurrent ear infections.  However, 
the Board notes that the examiner did not specifically 
indicate whether the veteran's dizziness was in any way 
related to service, and, as indicated above, the examiner did 
not indicate whether the veteran's recurrent ear infections 
were the residuals of an in-service head injury.  The Board 
notes that the March 2003 VA neurologic examiner advised that 
an additional VA ear, nose, and throat examination should be 
scheduled to address the relationship between the veteran's 
dizziness and his recurrent ear infections.  Review of the 
claims file indicates that the veteran apparently was not 
scheduled for an additional ear, nose, and throat 
examination.  Furthermore, although the March 2003 neurologic 
examiner indicated that he had reviewed the veteran's claims 
file, the examiner did not provide a nexus opinion or 
specifically comment on the veteran's episodes of syncope or 
possible seizures, as documented in treatment records dated 
from February 1981 to September 1992 from St. Joseph's 
Hospital.  Therefore, because it is still unclear whether the 
veteran currently experiences any other residuals due to an 
in-service head injury, a remand for additional VA 
examinations is necessary.

As indicated above, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), was enacted on 
November 9, 2000.  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  Therefore, upon remand, the Board finds that the 
RO should make clear notification under 38 U.S.C.A. § 5103(a) 
as to the remanded issue.  In re-adjudicating this case, the 
RO should ensure that all notification and development 
actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if 
applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his claimed residuals of 
head injury.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completion of the development 
requested above, the RO should arrange 
neurologic and ear, nose, and throat 
examinations of the veteran.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The examiner(s) should describe any 
residuals of a head injury (i.e., 
headaches, dizziness, a seizure 
disorder, syncope, sinus problems, ear 
infections and/or hearing loss 
complained of by the veteran) and the 
correct diagnosis for each disability 
identified. The examiner(s) should 
elicit from the veteran a detailed 
history of the onset and progression of 
relevant symptoms.  Thereafter, the 
examiner(s) should give opinions as to 
the medical probability that any current 
disability is attributable to military 
service or event coincident therewith 
such as specific injuries, including the 
head injury that the veteran sustained 
in October 1962.  Additionally, the 
examiner(s) should provide an opinion as 
to the medical probabilities that any 
residuals of a head injury have been 
caused by or made worse by any other 
disability, service-connected or 
otherwise.  If it is determined that 
there is no current disability, no 
relationship to military service, or 
that any disabilities that the veteran 
may have are related to non-service-
connected injuries or disabilities, the 
examiner(s) should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions provided must be 
reconciled with all other opinions of 
record.  In this regard, the examiner(s) 
should comment on the findings made in 
the treatment records from St. Joseph's 
Hospital dated from February 1981 to 
September 1992 with regards to the 
veteran's episodes of syncope, 
dizziness, and possible seizures.  In 
addition, the examiner(s) should comment 
on and reconcile the findings made at 
the September 2001 neurologic VA 
examination with the March 2003 VA 
neurologic examination with regards to 
the veteran's headaches and dizziness.  
The examiner should also comment on the 
December 2002 VA audiological 
examination with regards to the 
veteran's hearing loss.  The rationale 
for all opinions should be explained in 
detail.  

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide opinions 
regarding the etiology of any diagnosed 
residuals of a head injury.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.  

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically recite the provisions of 
38 C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b), if applicable, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


